Citation Nr: 1633598	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 17, 2008 rating decision that denied a claim for service connection for tinnitus. 

2.  Entitlement to an effective date prior to September 27, 2011 for an award of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a February 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Paul, Minnesota (RO).  In that rating decision, the RO denied the Veteran's assertion of CUE in the March 2008 rating decision that denied his claim for service connection for tinnitus, and awarded service connection for tinnitus and assigned a 10 percent rating, effective from September 27, 2011.  The Veteran appealed the denial of the CUE claim and the initial assigned effective date. 

On his April 2012 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  He subsequently withdrew his request for such a hearing in a November 2012 correspondence. 


FINDINGS OF FACT

1.  The March 2008 rating decision denying service connection for tinnitus became final as the Veteran did not initiate an appeal within one year of the issuance of notice of the denial.
 
2.  The record does not establish that the correct pertinent facts, as they were known on March 17, 2008, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.
 
3.  The RO found that on September 27, 2011, VA received the Veteran's application to reopen the previously denied claim for service connection for tinnitus, and service connection was granted effective that date.



CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for tinnitus was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 
 
2.  The criteria for entitlement to an effective date earlier than September 27, 2011 for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify claimants and assist them in developing evidence to substantiate claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  However, the provisions requiring notice and development do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Since the February 2012 rating decision granted the Veteran's claim for service connection for tinnitus, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further concludes VA's duty to assist has been satisfied.  The claims file contains VA and private medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

2.  Revision based on Clear and Unmistakable Error (CUE) 

The Veteran asserts there was CUE in the March 17, 2008 rating decision that denied his claim for service connection for tinnitus.  He did not appeal that decision and does not assert that he did.  It is thus considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Although the decision is final, it may be reversed if found to be based upon CUE.   Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

(The Board notes that the Veteran subsequently reopened his claim of service connection for tinnitus, and service connection for that disability was granted in the February 2012 rating decision on appeal, that assigned an effective date of September 27, 2011.  This matter is discussed in the following section below.)

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40   (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Historically, the Veteran filed an original application for entitlement to service connection for tinnitus disorder in August 2007.  Under the law extant at the time of the March 2008 rating decision, establishing service connection required (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. 

The Veteran argues that the March 2008 rating decision that denied service connection for tinnitus was clearly and unmistakably erroneous because the RO failed to provide him with a VA examination before denying his claim. 

The Veteran filed his claim of service connection for tinnitus in August 2007.  The record at the time of the March 2008 rating decision contained the Veteran's service treatment records, private treatment records, VA treatment records, and records from the Social Security Administration (SSA).  None of these records showed diagnosis or treatment of tinnitus.  In October 2007, the RO sent the Veteran a letter requesting additional information in conjunction with his claim for entitlement to service connection tinnitus, but the Veteran failed to respond.   On March 17, 2008, the RO denied the claim for service connection based on the record and found that the evidence failed to demonstrate a current diagnosis that was incurred or related to his period of service.  

The Veteran contends that the RO failed to assist him by not obtaining a VA medical examination to determine the nature and etiology of his claimed tinnitus disorder prior to adjudicating the March 2008 rating decision.  The Veteran asserts that the March 2008 rating decision was erroneous because the failed in the duty to assist by providing him with a VA examination in accordance with 38 C.F.R. § 3.159. 

It is well settled law that a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

Thus, the Veteran's contention that the RO failed to assist him by affording a VA examination is not a valid basis of CUE because it relates to the development of the claim, rather than to specific error in adjudication of the claim based on the record then developed.  Hence, CUE is not properly raised by this contention, and no CUE argument may serve to support the Veteran's claim based on the RO's failure to assist.

Based on the evidence of record in March 2008, the RO concluded that the competent evidence of record did not show that a current diagnosis of tinnitus that was incurred in or related to his period of service.  The Board finds the RO correctly applied the relevant laws and regulations in existence at the time of the March 2008 rating decision.  In addition, the rating decision's list of the relevant evidence considered therein included the service treatment records, and post-service VA and private treatment records, none of which showed diagnosis, treatment or complaints of tinnitus.  Thus, the correct facts were before the adjudicator.

The RO's conclusions do not amount to legal error.  The Veteran was informed of the decision and provided his appeal rights.  To the extent that he may presently disagree with how the facts were weighed or evaluated by the RO in reaching its decision in March 2008, the Board notes that such disagreement alone is insufficient to constitute CUE.  Russell, 3 Vet. App. at 310; Fugo, 6 Vet. App. at 40.   

In conclusion, the Board finds that the March 17, 2008 rating decision was reasonably supported by the evidence of record, correctly applied and considered prevailing legal authority, and was not undebatably erroneous.  Furthermore, the RO, in March 2008, had before it the correct facts as they were known at the time, and any alleged breach of the duty to assist cannot constitute CUE.  The Board finds that the RO decision was a plausible application of the extant legal provisions to the correct facts.  The decision does not demonstrate error, such that reasonable minds cannot differ that a change in outcome is required.  Therefore, the Veteran's request for revision of the March 17, 2008 rating decision based on CUE must be denied.

3.  Earlier Effective Date 

The Veteran also argues that an incorrect effective date was assigned for the grant of service connection for tinnitus.  The RO found that the Veteran submitted his application to reopen a previously denied claim for entitlement to service connection for tinnitus on September 27, 2011, and awarded service connection effective from that date.

The Board finds that an earlier effective date for the grant of service connection for tinnitus is not warranted.  The Veteran originally sought service connection for tinnitus in August 2007, which was denied in a March 2008 rating decision.  The Veteran did not appeal that decision, and it is final.  On September 5, 2011, the Veteran's representative submitted a cover letter that reflected the Veteran was submitting a VA Form 21-22, Appointment of VSO as Claimant s Representative, a 
NACVSO 1 County Release Paperwork, and a 21-4138 Statement in Support of Claim.  On the September 2011 statement, the Veteran requested a complete copy of his claims folder, to include his service treatment records.  VA received the Veteran's claim to reopen this previously denied claim on December 13, 2011.   The Veteran's claim was granted and service connection for tinnitus was established effective the date of September 27, 2011. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  There is no indication in the correspondence received on September 5, 2011 that suggested that the Veteran sought to reopen his previous denied claim for service connection for tinnitus.  As such, the current assigned effective date of September 27, 2011 is earliest possible effective date based on the grant of the reopened claim in this matter.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).


ORDER

The request for revision based on CUE of a final March 17, 2008 rating decision that denied service connection for tinnitus is denied.

Entitlement to an effective date prior to September 27, 2011 for the grant of service connection for tinnitus is denied.

	


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


